[g20171030210214396121.jpg]

35 West Wacker Drive

Chicago, Illinois 60601

www.rrd.com

 





Exhibit 10.1

 



 

October 25, 2017

 

 

Mr. Mike Sharp

 

 

 

 

Dear Mike:

 

We are very pleased to make an offer of employment as SVP – Controller & Chief
Accounting Officer for RR Donnelley. Your anticipated start date is 11/2/2017,
subject to our receipt of satisfactory background check and drug screen
results.  You will be reporting to Terry Peterson – EVP, Chief Financial Officer
in the Finance department at the Chicago, IL location.  We are excited about the
contributions we believe you can make and look forward to working with you.

 

This letter outlines the details of our offer.  This offer will remain valid
until and through 10/27/2017, unless earlier revoked by the Company, and is
subject to the preconditions stated below.

 

1.  Compensation Package:

 

•

Base Salary: Base salary at a semi-monthly rate of $13,541.67 (USD) payable in
accordance with Company standard payroll practices.

 

•

Bonus: Participation in our Annual Incentive Plan (“AIP”) plan according to its
terms, as amended from time to time at the sole discretion of the Company.  Your
target bonus will be 50% of your base salary if all Company, Business Unit and
individual performance targets are met.

 

•

Equity:  You will be eligible to receive equity grants at amounts that are
similar to other employees at your level in the organization.  We expect equity
grants to average 85% of base salary.  Your first eligibility for an annual LTI
grant will be Q1 2018 when grants are made to all eligible employees in the
organization.

 

2.

Benefits:

 

•

Vacation: In accordance with Company vacation policy, you will be eligible for
20 days of vacation plus time for sick occurrences.   Vacation days will be
pro-rated for the number of months remaining in the calendar year in which you
are first eligible for vacation.  

 

•

Benefits:  You will participate in the employee benefit plans and programs
generally applicable to Company employees.  Please note that the Company has the
continuing right to make changes to these plans and programs at any time.

 

3.

Employment Relationship: It is agreed and understood that your employment with
the Company is to be at will, which means that either you or Company may
terminate the employment relationship at any time, with or without cause, and
with or without notice to the other.  You have read and understand this
paragraph in making the decision to leave the employment of your present
employer and to forego other job opportunities, if applicable.

 

 

--------------------------------------------------------------------------------

 

 

 

 

4.

Representations: You hereby make the following representations:

 

•

You are under no contractual or other restrictions which would prevent you from
accepting employment with us or working with or calling on any of our customers
and did not engage in any conduct that would have otherwise violated your duties
and obligations to any prior employer.  We have advised you that we would not
consider employing you if there were any legal restrictions which would prevent
you from accepting such employment, working with or calling on our customers, or
us from offering such employment; and

 

•

You (a) have complied with the policies of all prior employers regarding the
return of all relevant materials and property, (b) will not bring any current or
prior employer’s confidential or trade secret information with you, (c) will not
disclose any such information to any Company employee or agent; (d) will
continue to comply with any ongoing obligations to your previous employers with
respect to any confidential information or trade secrets to which you had access
during the course of your prior employment; and (e) will continue to comply with
any restrictions that may apply to you regarding the recruitment of employees of
your former employers.

 

 

5.

Preconditions:  This offer is contingent upon your satisfaction of the following
preconditions:  

 

•

Drug Screen, Background and Reference Checks –You must submit to a drug screen,
background check and reference checks, results of which must be satisfactory to
the Company.  This offer of employment is contingent upon the results of the
drug screen, background check and reference checks.  In order to begin
employment with the Company, your drug test needs to be completed prior to your
start date and the results must be reported back to Human Resources.

 

 



An e-mail from our partner, Orange Tree Employment Screening, will be sent to
you with drug testing information.  Within the body of the e-mail, you will find
information on the clinic where you are to complete your test.  There will be a
confirmation number in the body of the e-mail and an attached electronic donor
registration form.  Please bring either the confirmation number or the attached
form to the clinic.  This information is what will allow you to submit to the
drug test.  The drug test form does expire, so you must submit to a test prior
to the expiration date listed in the e-mail.  You must bring a photo ID with you
to the clinic to submit to a drug screen.

 

RR Donnelley partners with Orange Tree Employment Screening (OTES) for
background check services.  If OTES needs additional information to verify
employment or education they will reach out to you directly to obtain this
information.  If contacted, you must respond immediately to this request.  

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

•

Employment Eligibility -- The Company participates in the E-Verify program
administered by the Social Security Administration, Department of Homeland
Security, and US Citizenship and Immigration Service.  Participation in this
program helps the Company confirm employment eligibility for all new hires,
rehires and reinstatements.  On or prior to your start date, you must go online
to www.newi9.com and complete Section 1 of the electronic I-9 form.  If you
don’t have access to the Internet, you can complete Section 1 at your worksite
on your start date.  

 

Important:  Select Location Code 4L8 from the dropdown menu in Step 3.

 

▪

Within three (3) business days of the date employment begins, you must provide
original documentation that establishes your personal identity and right to work
in the United States.  If you are authorized to work, but are unable to present
the required document(s) within three (3) business days, you must present a
receipt for the application of the document(s) within three (3) business days
and the actual original document(s) within ninety (90) days.

 

 

•

Other -- You must complete all required new-hire materials through our SilkRoad
SilkRoad Onboarding electronic on-boarding system. You will be receiving a
welcome email from the SilkRoad SilkRoad Onboarding on-boarding site, please
keep that email as it will have your userid and password attached.  The Company
will not be responsible for reimbursing you for any relocation or other
expenses, and will not otherwise be liable to you, if you do not satisfy the
foregoing preconditions.

 

6.  Severance.  If your separation from service with the Company is initiated by
the Company without cause, the Company will pay you an amount equal to one times
your base salary (“Severance Pay”), subject to the prompt execution by you of
the Company’s customary release.

 

Mike, you've made an excellent choice and we look forward to you joining our
company.  I am confident that you will have the opportunity to create a
successful and personally rewarding career with RR Donnelley.

If you have any questions or need any assistance in your transition to RR
Donnelley, please contact Terry Peterson or Karri Paxson directly.  You may also
contact the HR Xpress Staffing Center at 1-866-832-6773.  HR Advisors are
available 9 am to 6 pm (ET), Monday through Friday (excluding holidays).

 

Best Regards,

 

RR Donnelley

 

Agreed to and accepted by:

 

/s/ Michael Sharp___________October 26, 2017_______________

Michael SharpDate

 

 

 